Citation Nr: 1516236	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-30 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for left hand cellulitis with lymphangitis.  

2.  Entitlement to service connection for residuals of a left ankle injury.

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for a right hip disability.  

5.  Entitlement to service connection for left foot metatarsal osteoarthritis.  

6.  Entitlement to service connection for right foot metatarsal osteoarthritis.  

7.  Entitlement to an evaluation in excess of 10 percent for left hip strain with osteoarthritis prior to August 1, 2013, and in excess of 30 percent for a total left hip replacement from October 1, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1983 to January 1991; September 1999 to March 2000; March 2002 to April 2002; April 2008 to July 2008; and October 2009 to December 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, November 2010, July 2011 and September 2013 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

During the course of the appeal, the Veteran underwent a total left hip replacement on August 1, 2013.  As a result of the surgery, a temporary total disability evaluation was assigned from August 1, 2013, to October 1, 2014, with a 30 percent disability evaluation being assigned thereafter.  Due to the RO's action, the Board has listed the issue as such on the title page of this decision.  

The issues of service connection for left foot metatarsal osteoarthritis; right foot metatarsal osteoarthritis; a low back disability; and a right hip disability, and an evaluation in excess of 10 percent for left hip strain with osteoarthritis prior to August 1, 2013, and in excess of 30 percent for a total left hip replacement from October 1, 2014, are remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has not been shown to currently have left hand cellulitis with lymphangitis or residuals thereof.  

2.  The Veteran has not been shown to currently have a left ankle disorder. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left hand cellulitis with lymphangitis or residuals thereof have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the issues of service connection for a left ankle disorder and cellulitis with lymphangitis, the RO, in September 2009 and March 2010 letters, provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  The letters also provided the Veteran with notice as to the disability rating and effective date elements of the claims. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA and private treatment records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant.  

The Veteran was afforded a VA examination in October 2010, with the examiner rendering an opinion as to whether the Veteran currently had left hand cellulitis with lymphangitis or residuals thereof and a left ankle disorder.  The Board finds that the VA examination of record is adequate because it was performed by a medical professional, was based on a thorough examination of the Veteran, documents and considers the Veteran's complaints and symptoms, and includes adequate opinion with respect to the diagnosis of the Veteran's claimed disabilities and their relationship to service.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examinations are necessary regarding the above issues.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  The Veteran was also afforded the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Left hand cellulitis with lymphangitis and the claimed left ankle disability are not chronic diseases under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that claim.

Left Hand Cellulitis with Lymphangitis

A review of the Veteran's service treatment records reveals that in November 1988, he was seen with complaints of a left hand rash after having stuck his hand in jet fuel five days earlier.  Physical examination revealed a pustule formation on the left fourth finger, along with a swollen finger.  A diagnosis of cellulitis with lymphangitis was rendered at that time.  The Veteran was seen a day later with a diagnosis of resolving lymphangitis being rendered.  

The Veteran was again seen with a swollen left fourth digit in August 1990.  The Veteran was noted to have previously had cellulitis on the fourth digit in November 1988.  Following examination, a diagnosis of cellulitis with evolving lymphangitis was rendered.  The Veteran was seen for several follow-up visits, with no subsequent treatment thereafter.  

On a November 1990 report of medical history, the Veteran checked the "no" box when asked if he had any skin disease.  In the "note" section of the report, it was indicated that the Veteran had had a skin condition since 1988, etiology unknown, with symptoms beginning on his hands with puss pockets, collaborated with skin peeling and soreness, which worked its way through the lymph nodes, treated with Cyperoxin with fair results, recurrent, and then goes away.  

At the time of a July 2000 examination, the Veteran was not noted to have a problems with his hands.  The Veteran also checked the "no" box when asked if he had any skin diseases when filling out a July 2000 report of medical history.  

On an April 2008 Service health questionnaire, the Veteran indicated that he had previously had an infected left finger.  

In conjunction with his claim, the Veteran was afforded a VA examination in October 2010.  The examiner noted that the Veteran had a rash on the two fingers of his left hand in 1988 and 1990 and the assessment was cellulitis/lymphangitis.  The Veteran reported having had the red painful rash develop after direct skin contact with hydraulic fluid or any petroleum product.  There were no constitutional symptoms.  The Veteran stated that his condition was recurring and spreading.  He noted that this would happen randomly, every three months to a year, with the last outbreak occurring less than a year ago and lasting for two weeks to a month before clearing.  He indicated that the symptoms were severe when present.  The Veteran reported using latex gloves to prevent exposure while working, which he stated was very helpful.  

Physical examination of the skin revealed it was warm and dry with good skin color and normal turgor without ecchymosis, jaundice, or breakdown.  There were no skin changes, rashes, acne, or chloracne.  The nails were without fungus or dystrophic changes.  Following examination, a diagnosis of left hand cellulitis with lymphangitis in service, resolved, without residuals, was rendered.  

VA and private treatment records obtained in conjunction with the Veteran's claim reveal no complaints or findings of cellulitis or lymphangitis.  

As to service connection for left hand cellulitis with lymphangitis or residuals thereof. the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of 38 U.S.C.A. § 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

While the medical evidence indicates that the Veteran was treated for cellulitis and lymphangitis on several occasions in service, it does not indicate that the Veteran currently has left hand cellulitis and/or lymphangitis.  

Based on the above, to the extent that the medical evidence addresses whether the Veteran has left hand cellulitis with lymphangitis, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has left hand cellulitis with lymphangitis, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  While the Veteran has indicated that he has recently received treatment for cellulitis, the medical records on file do not show such treatment.  The Veteran was afforded the opportunity to submit records demonstrating such treatment and has not done so.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has cellulitis with lymphangitis of the left hand or residuals thereof, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements, without some form of objective medical corroboration, are not probative. 

The weight of the evidence is against a finding that the Veteran currently has left hand cellulitis with lymphangitis.  A necessary element for establishing service connection-evidence of a current disability-has not been shown. 

For the foregoing reasons, the claim for service connection for left hand cellulitis with lymphangitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.


Left Ankle

The Veteran maintains that he currently has a left ankle disorder resulting from an injury sustained to his left ankle in service.  

A review of the record reveals that the Veteran was seen with complaints of left ankle pain following an injury he sustained while playing softball in February 1988.  The Veteran indicated that he heard a pop in his ankle and it was difficult to move his ankle.  Following examination, a diagnosis of ankle sprain, probable ligament rupture, was rendered.  At the time of a February 1988 orthopedic follow-up consult, the Veteran was again noted to have sprained his left ankle while playing softball.  X-rays taken of the ankle revealed no fracture or dislocation.  Following examination, a diagnosis of grade II left ankle sprain was rendered.  The Veteran was given a three week temporary profile at that time.  

At the time of an April 1990 physical examination, normal findings were reported for the lower extremities.  On a November 1990 report of medical history, the Veteran was noted to have sprained his left ankle while playing softball in 1987(8), at which time he was casted, and was also noted to have sustained ruptured ligaments causing loss of motion.  At the time of a July 2000 examination, the Veteran was noted to have injured his left ankle in 1988.  He continued to have decreased range of motion on extension but flexion was within normal limits and strength was good.  On a July 2000 report of medical history, the Veteran did not note having any left ankle problems.  On his initial application for compensation, received in November 2007, the Veteran did not report that he was having trouble with his left ankle.   The Veteran also did not report having any other problems with his left ankle when he subsequently returned to active duty.  

At the time of an August 2010 VA outpatient visit, the Veteran was noted to have injured his left ankle while on active duty in 1986, with several torn ligaments.  He reported having pain and limited dorsiflexion.  Physical examination revealed limited dorsiflexion of the ankle.  The examiner rendered a diagnosis of left ankle osteoarthritis.  However, this does not appear to have been confirmed by x-ray.  

The Veteran was a afforded a VA examination in October 2010.  The examiner indicated that the claims folder was available and had been reviewed.  He noted the second-third degree ankle sprain in February 1988, with probable ligament rupture.  The Veteran reported having stiffness, occasional swelling, mild weakness, and no instability.  He stated that this happened three days per week and lasted up to six hours.  The Veteran denied having flare-ups.  The Veteran reported that getting off his feet helped improve the ankle pain.  

Physical examination revealed dorsiflexion from 0 to 15 degrees, as opposed to 20 degrees on the right.  Plantar flexion was from 0 to 10 degrees on the left, as opposed to 20 degrees on the right.  Full eversion and inversion were present.  Range of motion was limited by pain.  There was mild tenderness to palpation on the medial and lateral left malleolus.  There was no deformity, malalignment, drainage, tenderness, edema, redness, heat spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or abnormal weightbearing.  Loss of functioning could not be determined without resort to speculation.  X-rays of the left ankle revealed no acute fracture, dislocation, or bony structure lesion.  There was no appreciable degenerative arthritic spurring.  The study was noted to appear similar to the August 2010 examination.  A diagnosis of in-service ankle sprain, resolved without residuals, was rendered.  

In his October 2012 substantive appeal, the Veteran reported that he had had recurring pain, limitation of motion, and instability of his ankle ever since his in-service ankle sprain.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. at 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997). 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d at 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. at 321 (2007) 

The medical evidence does not demonstrate that the Veteran currently has a diagnosed left ankle disorder. 

Based on the above, to the extent that the medical evidence addresses whether the Veteran has a current left ankle disorder, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he has a current left ankle disorder, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  As to the reports of pain, service connection may only be awarded for pain if a pathology to which the symptoms can be attributed has been identified; otherwise, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. at 435 (2011), as to the specific issue in this case, whether the Veteran currently has a diagnosable left ankle disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)." Consequently, his statements, without some form of objective medical corroboration, are not probative. 

The weight of the evidence is against a finding that the Veteran currently has a diagnosable left ankle disorder.  A necessary element for establishing service connection-evidence of a current disability-has not been shown. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disorder, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for a left ankle disorder, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left hand cellulitis with lymphangitis is denied.  

Service connection for residuals of a left ankle injury is denied.  


REMAND

As it relates to the claim of service connection for a right hip disorder, the Board notes that the Veteran was afforded a VA examination in October 2010.  At the time of the examination, the examiner indicated that there were no objective findings to support a diagnosis of right hip osteoarthritis at the time of the examination.  As such, it was less likely that this was caused by or related to the left hip strain with osteoarthritis.  While it appears that x-rays of both hips were reported to have been taken, the report only contains x-findings findings related to the left hip.  

Treatment records associated with the claims folder reveal that a September 2009 MRI of the right hip revealed degenerative arthrosis of the right hip and private treatment records submitted in support of the Veteran's claim, subsequent to the October 2010 VA examination, also contain diagnoses of right hip osteoarthritis.  Furthermore, in an October 2012 letter, the Veteran's private physician, J. H., M.D., indicated that he had been treating the Veteran for hip osteoarthritis.  Given the foregoing, the Veteran should be afforded an additional VA examination to resolve any discrepancies in the record and to determine if any found right hip disorder is related to the Veteran's period of service and his service-connected left hip disorder.  

As it relates to the claim of service connection for a low back disorder, the Veteran was afforded a VA examination in July 2011, at which time a diagnosis of lumbar spine degenerative joint disease was rendered.  The examiner indicated that the Veteran's degenerative joint disease started after service and was most likely consistent with age.  He further stated that it was not likely caused by or related to the Veteran's service-connected bilateral plantar fasciitis.  The examiner did not address what relationship, if any, the Veteran's low back disorder had to his service-connected left hip disorder.  The examiner also did not address the Veteran's reports of low back problems since his release from service.  Given the foregoing, the Veteran should be afforded a VA examination to determine the etiology of any current low back disorder and its relationship to his period of service and/or his service-connected left hip or bilateral plantar fasciitis disorders, to include by way of aggravation.  

As it relates to the claim of an increased disability evaluation for a left hip strain with osteoarthritis and subsequent left hip total replacement, as noted above, the Veteran underwent left hip total replacement surgery on August 1, 2013, which resulted in a temporary total disability evaluation from August 1, 2013 to October 1, 2014, with a 30 percent disability evaluation being assigned from October 1, 2014.  The Veteran has not been afforded a VA examination subsequent to the surgery.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected left hip total replacement.  

In a September 2013 rating determination, the RO denied service connection for left and right foot metatarsal osteoarthritis.  In October 2013, the Veteran filed a notice of disagreement expressing his disagreement with the denial.  To date, there has been no statement of the case issued as it relates to these claims.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by a VA physician, to determine the nature and etiology of any current low back and right hip disorders and the nature and severity of the Veteran's left total hip replacement residuals.  All indicated tests and studies, including x-rays, should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner. 

The examiner is requested to render the following opinions as it relates to the right hip disorder: 

(a)  What are the Veteran's current right hip disorders? 

(b)  Is it as likely as not (probability 50 percent of more) that any current right hip disorder had its onset in service or is otherwise related to service?  

(c)  If not, is it at least as likely as not that the Veteran's current right hip disorders are caused and/or aggravated (permanently worsened) by his service-connected left hip disorder, to include left hip total replacement?  

(d)  If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the right hip disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

The examiner is also requested to address the conflict of the evidence which shows that the October 2010 VA examiner found no objective findings to support a diagnosis of right hip osteoarthritis and the findings of arthritis and arthrosis in private treatment records prior and subsequent to the examination. 

The examiner is also requested to render the following opinions as it relates to the low back disorder: 

(a)	 What are the Veteran's current low back disorders? 

(b)  Is it as likely as not (probability 50 percent of more) that any current low back disorder had its onset in service or is otherwise related to service?  

(c)  If not, is it at least as likely as not that the Veteran's current low back disorders are caused and/or aggravated (permanently worsened) by his service-connected left hip disorder, to include left hip total replacement and/or his service-connected bilateral plantar fasciitis?  

(d)  If it is the examiner's opinion that there is aggravation, identify, to the extent possible, the baseline level of severity of the low back disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale is requested for any opinions that are rendered.

As to the left hip total replacement residuals, the examiner must determine whether the status post left hip replacement surgery residuals are manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.  The examiner must further indicate whether the hip replacement residuals result in moderately severe residuals of weakness, pain or limitation of motion; markedly severe residuals of weakness, pain, or limitation of motion following implantation of prosthesis; or painful motion or weakness such as to require the use of crutches.

2.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

4.  Issue a statement of the case on the issues of entitlement to service connection for left and right foot metatarsal osteoarthritis.  The issues should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


